Name: 84/353/EEC: Commission Decision of 20 June 1984 approving the programme of measures submitted by the Italian Government for 1984 on the restructuring of the system for agricultural surveys in Italy (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  Europe;  management;  agricultural structures and production
 Date Published: 1984-07-13

 Avis juridique important|31984D035384/353/EEC: Commission Decision of 20 June 1984 approving the programme of measures submitted by the Italian Government for 1984 on the restructuring of the system for agricultural surveys in Italy (Only the Italian text is authentic) Official Journal L 186 , 13/07/1984 P. 0050 - 0050*****COMMISSION DECISION of 20 June 1984 approving the programme of measures submitted by the Italian Government for 1984 on the restructuring of the system for agricultural surveys in Italy (Only the Italian text is authentic) (84/353/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 81/518/EEC of 6 July 1981 on the restructuring of the system for agricultural surveys in Italy (1), and in particular Article 4 (3) thereof, Whereas, as required by Article 4 (1) of the said Decision, the Italian Government has submitted the annual programme of measures planned for 1984; Whereas the programme that has been submitted is such as to attain the objective of organizing in Italy a system of surveys on agricultural matters which will satisfy Community requirements in respect of statistical information in this field; Whereas the Italian Government has submitted also a report on the execution of the preceding annual programme; Whereas the measures provided for by this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 The programme of measures on the restructuring of the system for agricultural surveys in Italy submitted by the Italian Government for 1984 is approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 20 June 1984. For the Commission Richard BURKE Member of the Commission (1) OJ No L 195, 18. 7. 1981, p. 48.